        Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 1 of 20




Paul J. Hickey, WSB No. 5-1431
Loyd E. Smith, WSB No. 5-2509
Hickey & Evans, LLP
1800 Carey Avenue, Suite 700
P.O. Box 467
Cheyenne, WY 82003-0467
Phone: (307) 634-1525
Fax: (307) 638-7335
Email: phickey@hickeyevans.com
Email: lsmith@hickeyevans.com
Attorneys for Defendant Diocese of Cheyenne

                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING


 CARLIE SHERMAN, ANNA GOZUN,                      )
 AMANDA NASH, and JOHN DOE on behalf of           )
 themselves and all similarly situated persons,   )
                                                  )
           PLAINTIFFS,                            )
 v.                                               ) Case No. 20-CV-215-S
                                                  )
 TRINITY TEEN SOLUTIONS, INC., a                  )
 Wyoming corporation; TRIANGLE CROSS              )
 RANCH, LLC, a Wyoming limited liability          )
 corporation; MONKS OF THE MOST                   )
 BLESSED VIRGIN MARY OF MOUNT                     )
 CARMEL, d/b/a MYSTIC MONK COFFEE, a              )
 Wyoming corporation; GERALD E.                   )
 SCHNEIDER; MICHAELEEN P.                         )
 SCHNEIDER; ANGELA C. WOODWARD;                   )
 JERRY D. WOODWARD; DANIEL                        )
 SCHNEIDER; MATHEW SCHNEIDER;                     )
 MARK SCHNEIDER; KARA WOODWARD;                   )
 KYLE WOODWARD; THOMAS GEORGE;                    )
 JUDITH D. JEFFERIS; DALLY-UP, LLC, a             )
 Wyoming limited liability corporation; ROCK      )
 CREEK RANCH, INC., a Delaware corporation;       )
 DIOCESE OF CHEYENNE, a Wyoming                   )
 corporation; and the SOCIETY OF OUR LADY         )
 OF THE MOST HOLY TRINITY, a Texas                )
 corporation; and NEW MOUNT CARMEL                )
 FOUNDATION, INC., a Wyoming                      )
 corporation,                                     )
                                                  )
           DEFENDANTS.                            )
         Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 2 of 20




           DEFENDANT DIOCESE OF CHEYENNE’S BRIEF IN SUPPORT OF
               MOTION TO DISMISS FIRST AMENDED COMPLAINT


         Defendant Diocese of Cheyenne (“Diocese”), through its undersigned counsel, submits

this brief in support of its motion to dismiss Plaintiffs’ First Amended Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief may

granted.

I.       INTRODUCTION

         Plaintiffs’ First Amended Complaint (“FAC”) suffers from the same legal defects as

their original Complaint. The Plaintiffs have wrongfully sued the Diocese of Cheyenne, a

Wyoming non-profit corporation. 1 The Diocese had no affiliation with either of the two

residential facilities for troubled youth, Triangle Cross Ranch, LLC or Trinity Teen Solutions,

Inc. Furthermore, the Diocese has no indirect affiliation with either of these residential facilities

through any of the other named Defendants. Simply put, the Diocese should not have been sued.

While other Defendants have kindly stated Plaintiffs have “cast their nets far too wide,” 2 the

Diocese again suggests that the Plaintiffs net was thrown over it with no factual or legal

justification.

         The scant allegations, presumably relied upon by Plaintiffs, in adding the Diocese as yet

another of nineteen (19) Defendants are that the Diocese, and another defendant, “coordinated

for the use of Plaintiffs’ and the putative class members’ labor to provide weekly cleaning and



1
  The Diocese is listed as one (1) of nineteen (19) named Defendants in the FAC. The Diocese is the legal entity
that administers and oversees the many individual churches and schools of the Catholic Church in Wyoming. It
serves thirty six, (36), parishes, and related mission churches, and six, (6), parochial schools throughout the State
of Wyoming.
2
  See Document 73 at 14 of 16 and Document 92 at 2 of 19.

                                                         2
         Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 3 of 20




event set up services for local churches and other facilities owned by . . . Defendant Diocese of

Cheyenne . . . .” (FAC, ¶ 66 3). The remaining allegations directed against the Diocese are

nothing more than legal conclusions parroting the statutory requirements of Plaintiffs’ claims.

        The Court should grant the Diocese’s Motion to Dismiss First Amended Complaint

because the FAC fails to plausibly state a claim for relief against the Diocese.

II.     PARTIES

        1.       Plaintiffs

        Plaintiffs Carlie Sherman, Anna Gozun, Amanda Nash, Andrew Scavuzzo, and Ehan

Jelenik are allegedly individuals living in various states other than Wyoming who were

“confined” at Triangle Cross Ranch or Trinity Teen Solutions, Inc. while minors. (FAC, ¶¶ 24-

29).

        2.       Triangle Owners

        Plaintiffs allege that Defendants Gerald Schneider and Michaeleen Schenider (the

“Triangle Owners”) are the owners of Defendant Triangle Cross Ranch, Inc., a ranch located in

northern Wyoming and southern Montana, sitting astride the border of the two states. (Id., ¶ 3).

Plaintiffs allege the Triangle Owners founded Mount Carmel Youth Ranch (“Mount Carmel”)

which operated at the Triangle Cross Ranch, providing group home licensed services to troubled

teens. (Id.). Plaintiffs allege the Mount Carmel board of directors closed the facility in 2012 and

turned in their license, but thereafter the Triangle Owners continued to operate Mount Carmel

without a license until enjoined by the Wyoming Supreme Court. (Id.). Plaintiffs further allege

the Triangle Owners reopened the facility in 2018 and continued a pattern of systematic abuse

and exploitation of delinquent teenage boys for their labor. (Id.).


3
 At ¶ 67 of the FAC, Plaintiff Sherman alleges she was forced to provide cleaning services at the Our Lady of the
Valley Church in Clark, Wyoming.

                                                       3
        Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 4 of 20




       3.      Trinity Owners

       Plaintiffs allege that Defendants Angela Woodward (daughter of Gerald Schneider) and

Jerry Woodward (the “Trinity Owners”), under the direction of Gerald Schneider, in 2002

established a similar ranch in Park County, Wyoming for troubled teenage girls. (Id., ¶ 4). The

facility is named Trinity Teen Solutions, Inc. (“Trinity Ranch”) and, Plaintiffs allege, operates

under the guise of a residential treatment center. (Id.). Plaintiffs allege the Trinity Owners and

the Triangle Owners engaged in a recruitment scheme whereby they induced and continue to

induce parents of troubled minors to pay substantial sums of money under the guise that their

children would receive treatment, therapy and education. (Id.).

       4.      Monks of the Most Blessed Virgin Mary of Mount Carmel

       Plaintiffs allege that Defendant Monks of the Most Blessed Virgin Mary of Mount

Carmel d/b/a Mystic Monk Coffee (“Monks”) is a Wyoming religious corporation which

packages and sells coffee and accessories. (Id., ¶ 32). Plaintiffs allege Defendant Father Daniel

Schneider (“Fr. Daniel Schneider”) is the son of Defendant Gerald Schneider and is the

President of the Monks. (Id., ¶ 37). Plaintiffs allege that Fr. Daniel Schneider solicited from

his father Gerald Schneider teen labor from Triangle Cross Ranch to work at the Monk’s

monastery. (Id., ¶ 76).

       5.      Dally-Up, LLC

       Plaintiffs allege Dally-Up LLC is a Wyoming limited liability company which owns the

land upon which Trinity Teen Solutions operates. (Id., ¶ 44).

       6.      Rock Creek Ranch

       Plaintiffs allege Rock Creek Ranch is a Delaware Corporation which operates a ranch

adjacent to Trinity Teen Solutions. (Id., ¶ 45).



                                                   4
         Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 5 of 20




         7.        Individual Defendants

         In paragraphs 33 through 43 Plaintiffs identify several individual Defendants and allege

these persons are associated variously with Triangle Cross Ranch and Trinity Teen Solutions.

(Id., ¶¶ 33-43).

         8.        Diocese of Cheyenne

         Plaintiff alleges the Diocese is a Wyoming nonprofit corporation and a diocese of the

Catholic Church. (Id., ¶ 46). The specific allegations against the Diocese, which are the subject

of this motion, will be discussed below.

         9.        Society of Our Lady of the Most Holy Trinity

         Plaintiff alleges that Defendant Society of Our Lady of the Most Holy Trinity (“SOLT”)

is a Texas Corporation and a Catholic Religious Institute of Men. (Id., ¶ 47). Plaintiff alleges

that SOLT operated ministries in and conducted activities through the Diocese of Cheyenne.

(Id.).

         10.       New Mount Carmel Foundation, Inc.

         Plaintiff alleges New Mount Carmel Foundation, Inc. (Foundation) is a Wyoming

nonprofit corporation located in Meeteese, Wyoming. (Id., ¶ 48). Plaintiff alleges the sole

purpose of the Foundation is to support the Monk’s monastery and therefore the alleged coerced

child labor at the monastery benefitted the Foundation. (Id., fn. 11.).

III.     GENERAL ALLEGATIONS

         Plaintiffs assert a myriad of allegations against the Triangle Owners, the Trinity Owners

and the individual Defendants associated with those entities. The allegations include that these

Defendants deprived their minor residents of basic human necessities, forced their labor,

fraudulently obtained child labor, engaged in a recruitment scheme and, in collaboration with a



                                                 5
        Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 6 of 20




transport agency, abducted minor children from throughout the United States for transport to

their facilities to force their labor for the benefit of the Defendants. (Id., ¶¶ 50-58). Plaintiffs

allege that they and the putative class members were forced into manual ranch labor, cooking

meals and doing dishes, endured threats of food and sleep deprivation, physical punishment and

emotional abuse. They allege they were forced to run up hills, denied medical treatment,

deprived of sleep and adequate food, forced to care for livestock without adequate training,

wear humiliating signs around their necks, forced to eat insects, and were denied heat, air and

running water. (Id., ¶¶ 62-65, 117, 122, 135, 140).

       Plaintiffs allege that they and the putative class members sustained damages, including

the unlawful use of their labor, emotional distress, and post-traumatic stress disorder. Plaintiffs

also assert a right to recover sums paid for their placement at Triangle Cross Ranch or Trinity

Teen Solutions. (Id. ¶¶ 141-148).

IV.    SPECIFIC ALLEGATIONS AGAINST DIOCESE

       The vast majority of the allegations in the FAC relate to parties other than the Diocese.

The operative allegations regarding the Diocese are found in the following paragraphs in the

FAC:

              66.      Defendant Owners coordinated for the use of Plaintiffs’ and the
       putative class members’ labor to provide weekly cleaning and event set up
       services for the local churches and facilities owned by both Defendants Diocese
       of Cheyenne and Defendant SOLT.

              67.     Specifically, inter alia, Plaintiff Sherman was forced to provide
       cleaning services at the Our Lady of the Valley Church located at 35 Road
       1AFW in Clark, Wyoming.

               68.     Plaintiff Sherman was compelled to perform these services
       against her will and with the specific threat of punishment if she did not comply.

              69.   Plaintiff Sherman and numerous other putative class members
       performed these services with numerous other putative class members

                                                 6
Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 7 of 20




throughout the duration of all her time under the control of Defendant TTS.

        70.     Plaintiff Gozun provided substantially similar services to those
of Plaintiff Sherman.

        71.    Defendant Angela Woodward expressly confirmed in staff letters
to Plaintiff Gozun’s mother that Plaintiff Gozun provided cleaning services to
the church.

        72.     Through its officers and/or agents, the Diocese of Cheyanne [sic]
had direct knowledge of the fact that the putative class members were providing
compulsory labor to the Diocese at the Our Lady of the Valley Church without
compensation and without the choice not to do so. Plaintiff Sherman specifically
avers that three separate priests and one deacon were aware of the facts set forth
above.

        73.     Specifically, but without limitation, agents of the diocese known
to Plaintiff Sherman as “Father Vaski,” “Father Dennis,” “Deacon Jerry,” and a
Nigerian priest whose name Plaintiff Sherman cannot recall but who will be
identified in discovery each knew of every fact complained of herein that makes
reference to Our Lady of the Valley Church or the Diocese. In the alternative, at
a minimum, these agents were aware of the status of the putative class members
as minors in the custody of a for-profit corporation, that they were not being
compensated for their labor, and that the putative class members were subject to
harsh punishments. On information and belief each of these individuals is an
agent of the Diocese.

        74.     On information and belief, the priests are additionally culpable in
that putative class members of the Catholic faith made confession to the priests
and disclosed the circumstances of their captivity and abuse.

       75.      The Our Lady of the Valley Church specifically notes on its
website that it is under the direction of Bishop Vernon Clark, the bishop of the
Diocese of Cheyanne [sic], and, therefore, on information and belief, the
Dioceses directly benefitted from Plaintiffs’ and the putative class members’
labor.

       132. A non-exclusive list of examples of the labor Plaintiff Scavuzzo
was forced to complete is as follows:
                                       ***
       (d)     Installation of Heating, Ventilation, and Air Conditioning
               unit at the Our Lady of the Valley Church to the financial
               benefit of the Diocese;

       168. Defendants knowingly benefitted financially and/or received
things of value from participating in a venture which had engaged in the

                                        7
        Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 8 of 20




       providing or obtaining of forced labor or services, knowing or in reckless
       disregard of the fact that the venture had engaged in the providing of or obtaining
       of forced labor or services in violation of 18 U.S.C. § 1589(b).

               173. Defendants knowingly recruited, harbored, transported,
       provided, and/or obtained by any means Plaintiffs and members of the putative
       class for their labor or services in violation of 18 U.S.C. § 1590(a).

               174. Defendants knowingly benefited financially and/or by receiving
       things of value from participating in a venture which engaged in the trafficking
       of forced labor by any of the means described herein, knowing or in reckless
       disregard of the fact that the venture was engaged in the trafficking of forced
       labor or services by any of such means.

               201. Defendants TTS, Dally-up, SOLT, and the Diocese of Cheyenne
       owed Plaintiff Nash and the Subclass a duty of care and did breach that duty of
       care through the acts complained of herein.

V.     CAUSES OF ACTION ASSERTED AGAINST DIOCESE

       Plaintiffs assert multiple causes of action, though not all of them are asserted against the

Diocese. The three causes of action asserted against the Diocese are the following:

       Count 2: Civil Action Under Federal Law for Forced Labor, 18 U.S.C. § 1589(b)

       Count 3: Civil Action Under Federal Law for Trafficking, 18 U.S.C. § 1590(a)

       Count 5: Negligence and Negligent Infliction of Emotional Distress

       As will be shown, the Diocese is entitled to dismissal of each of these claims for failure

to state a claim upon which relief may be granted.

VI.    ARGUMENT: THE DIOCESE IS ENTITLED TO DISMISSAL OF ALL
       CLAIMS AGAINST IT AND DISMISSAL FROM THIS SUIT

       A.      Legal Standard for Motion to Dismiss

       Federal Rule of Civil Procedure 12(b)(6) provides that a party may respond to a

complaint by a motion for failure to state a claim upon which relief may be granted. At the

pleadings stage, the court accepts as true the well-pleaded factual allegations, then determines

if the plaintiff has provided sufficient facts to state a claim that is plausible on its face. Hogan

                                                 8
        Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 9 of 20




v. Winder, 762 F.3d 1096 (10th Cir. 2014). The United States Supreme Court has addressed the

pleading requirements to withstand a motion to dismiss under Rule 12(b)(6). A complaint does

not need detailed factual allegations, but requires more than labels and conclusions and a

formulaic recitation of the elements of a cause of action is insufficient. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955; 167 L.Ed.2d 929 (2007). Courts are not required

to accept as true legal conclusions couched as factual allegations. Id.

       The Supreme Court, in Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 173 L. Ed.2d

868 (2009), elaborated upon the pleading requirements under Rule 8 to withstand a motion to

dismiss:

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,
       accepted as true, to “state a claim to relief that is plausible on its face.” [Citing
       Twombly, at 570, 127 S.Ct. 1955]. A claim has facial plausibility when the plaintiff
       pleads factual content that allows the court to draw the reasonable inference that
       the defendant is liable for the misconduct alleged. Id., at 556, 127 S.Ct. 1955. The
       plausibility standard is not akin to a “probability requirement,” but it asks for more
       than a sheer possibility that a defendant has acted unlawfully. Ibid. Where a
       complaint pleads facts that are “merely consistent with” a defendant's liability, it
       “stops short of the line between possibility and plausibility of ‘entitlement to relief.’
       ” Id., at 557, 127 S.Ct. 1955 (brackets omitted).

       Two working principles underlie our decision in Twombly. First, the tenet that a
       court must accept as true all of the allegations contained in a complaint is
       inapplicable to legal conclusions. Threadbare recitals of the elements of a cause of
       action, supported by mere conclusory statements, do not suffice. Id., at 555, 127
       S.Ct. 1955 (Although for the purposes of a motion to dismiss we must take all of
       the factual allegations in the complaint as true, we **1950 “are not bound to accept
       as true a legal conclusion couched as a factual allegation” (internal quotation marks
       omitted)). Rule 8 marks a notable and generous departure from the hypertechnical,
       code-pleading regime of a prior era, but it does not unlock the doors of discovery
       for a plaintiff armed with nothing more than conclusions. Second, only a complaint
       that states a plausible claim for relief survives a motion to dismiss. Id., at 556, 127
       S.Ct. 1955. Determining whether a complaint states a plausible claim for relief will,
       as the Court of Appeals observed, be a context-specific task that requires the
       reviewing court to draw on its judicial experience and common sense. 490 F.3d, at
       157–158. But where the well-pleaded facts do not permit the court to infer more
       than the mere possibility of misconduct, the complaint has alleged—but it has not
       “show[n]”—“that the pleader is entitled to relief.” Fed. Rule Civ. Proc. 8(a)(2).

                                                 9
       Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 10 of 20




       In keeping with these principles a court considering a motion to dismiss can choose
       to begin by identifying pleadings that, because they are no more than conclusions,
       are not entitled to the assumption of truth. While legal conclusions can provide the
       framework of a complaint, they must be supported by factual allegations. When
       there are well-pleaded factual allegations, a court should assume their veracity and
       then determine whether they plausibly give rise to an entitlement to relief.

Ashcroft, 556 U.S. at 678–79, 129 S.Ct. at 1949–50.

       One purpose of the requirement to show entitlement to relief at the pleading stage is to

avoid unnecessary expense and time in the absence of a sufficient claim. As stated by the

Supreme Court in Twombly:

       We alluded to the practical significance of the Rule 8 entitlement requirement
       in Dura Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336, 125 S.Ct. 1627, 161
       L.Ed.2d 577 (2005), when we explained that something beyond the mere possibility
       of loss causation must be *558 alleged, lest a plaintiff with “ ‘a largely groundless
       claim’ ” be allowed to “ ‘take up the time of a number of other people, with the right
       to do so representing an in terrorem increment of the settlement value.’ ” Id., at 347,
       125 S.Ct. 1627 (quoting Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723,
       741, 95 S.Ct. 1917, 44 L.Ed.2d 539 (1975)). So, when the allegations in a complaint,
       however true, could not raise a claim of entitlement to relief, “ ‘this basic deficiency
       should ... be exposed at the point of minimum expenditure of time and money by the
       parties and the court.’ ” 5 Wright & Miller § 1216, at 233–234 (quoting Daves v.
       Hawaiian Dredging Co., 114 F.Supp. 643, 645 (D.Hawai 1953)); see
       also Dura, supra, at 346, 125 S.Ct. 1627; Asahi Glass Co. v. Pentech
       Pharmaceuticals, Inc., 289 F.Supp.2d 986, 995 (N.D.Ill.2003) (Posner, J., sitting by
       designation) (“[S]ome threshold of plausibility must be crossed at the outset before
       a patent antitrust case should be permitted to go into its inevitably costly and
       protracted discovery phase”).

Twombly, 550 U.S. at 557–58.

       B.     Plaintiffs’ Claim Against the Diocese Under 18 U.S.C. § 1589(b) Fails to
              State a Claim Upon Which Relief May Be Granted

       1.     Statutory Provision

       In Count 2 of their Complaint, Plaintiffs allege the Diocese is liable to them under 18

U.S.C. § 1589(b) of the Trafficking Victims Protection Reauthorization Act (“TVPRA”).

       18 U.S.C. § 1589 provides, in pertinent part:

                                               10
       Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 11 of 20




       (a) Whoever knowingly provides or obtains the labor or services of a person by
           any one of, or by any combination of, the following means—

            (1) by means of force, threats of force, physical restraint, or threats of physical
                restraint to that person or another person;

            (2) by means of serious harm or threats of serious harm to that person or another
                person;

            (3) by means of the abuse or threatened abuse of law or legal process; or

            (4) by means of any scheme, plan, or pattern intended to cause the person to
                believe that, if that person did not perform such labor or services, that person
                or another person would suffer serious harm or physical restraint,

       shall be punished as provided under subsection (d).

       (b) Whoever knowingly benefits, financially or by receiving anything of value, from
           participation in a venture which has engaged in the providing or obtaining of
           labor or services by any of the means described in subsection (a), knowing or in
           reckless disregard of the fact that the venture has engaged in the providing or
           obtaining of labor or services by any of such means, shall be punished as
           provided in subsection (d).

       Section 1595 of the Act provides a civil remedy for violation of the criminal provisions

of the Act, providing in pertinent part:

       (a) An individual who is a victim of a violation of this chapter may bring a civil
           action against the perpetrator (or whoever knowingly benefits, financially or by
           receiving anything of value from participation in a venture which that person
           knew or should have known has engaged in an act in violation of this chapter)
           in an appropriate district court of the United States and may recover damages
           and reasonable attorneys fees.

       2.       The Purpose of the TVPRA

       Congress enacted the forced labor provisions of § 1589 “as part of the Trafficking

Victims Protection Act of 2000, a subset of the Victims of Trafficking and Violence Protection

Act of 2000, Pub L. No. 106-386, 114 Stat. 1464 (2000).” U.S. v. Kaufman, 546 F.3d 1242,

1261 (10th Cir. 2008). “The stated purpose of the Trafficking Victims Protection Act is to

‘combat trafficking in persons, a contemporary manifestation of slavery whose victims are

                                                 11
        Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 12 of 20




predominantly women and children, to ensure just and effective punishment of traffickers, and

to protect their victims.’” Id. (quoting 22 U.S.C. § 7101(a)); see also Headley v. Church of

Scientology International, 687 F.3d 1173, 1181 (9th Cir. 2012) (describing the TVPA as “a

state enacted ‘to combat’ the ‘transnational crime’ of ‘trafficking in persons’ – particularly

defenseless, vulnerable immigrant women and children.”) (citing 22 U.S.C. 7101(a), (b)24; see

id. § 7101(b)(1), (2), (4), (17), (22)).

        “Section 1589 was ‘passed to implement the Thirteenth Amendment against slavery or

involuntary servitude.’” Muchira v. Al-Rawaf, 850 F.3d 605, 617 (4th Cir. 2017) (quoting

United States v. Toviave, 761 F.3d 623, 629 (6th Cir. 2014)). “Section 1589 is ‘intended to

address serious trafficking, or cases where traffickers threaten harm to third persons, restrain

their victims without physical violence or injury, or threaten dire consequences by means other

than overt violence.’” Id. at 618 (emphasis in original) (quoting United States v. Dann, 652

F.3d 1160, 1170 (9th Cir. 2011)). “Typically, therefore, ‘forced labor’ situations involve

circumstances such as squalid or otherwise intolerable living conditions, extreme isolation

(from family and the outside world), threats of inflicting harm upon the victim or others

(including threats of legal process such as arrest or deportation), and exploitation of the

victim’s lack of education and familiarity with the English language, all of which are ‘used to

prevent [vulnerable] victims from leaving and to keep them bound to their captors.’” Id. at

618-19 (quoting United States v. Callahan, 801 F.3d 606, 619 (6th Cir. 2015)).

        The typical volunteer work of “weekly cleaning and set up services” for a church, upon

which Plaintiffs’ claims against the Diocese rest, lies outside of the types of horrific labor and

forced working conditions that the TVPRA typically regulates.

        2.      Plaintiffs’ Allegations Fail to State a Claim for Violation of § 1589(b)



                                                12
       Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 13 of 20




       One can violate § 1589 either as a primary offender (here, allegedly the Triangle Owners

and Trinity Owners) or by benefitting financially from participation in a “venture” with the

primary offender or offenders. Bistline v. Parker, 918 F.3d 849, 871 (10th Cir. 2019). In the

instant case, the Diocese’s liability is alleged to arise under subsection (b) from benefitting

financially from participation in a venture that engaged in providing or obtaining forced labor

or services. (Complaint, ¶ 168). To avoid dismissal of their § 1589(b) claim against the Diocese,

Plaintiffs must plausibly allege that they provided labor or services that were procured by a

method that is prohibited under the TVPRA and that the Diocese knowingly benefitted from

participating in this venture. Bistline, at 871.

       In Bristline, the Tenth Circuit noted that the term “venture” has not been defined in the

context of § 1589(b). Id. at 873. The Court, however, agreed with a decision from the First

Circuit which applied the definition of “venture” from subsection § 1591(e)(6) of the TVPRA

to the forced labor context. Bistline, at 873-874, citing Ricchio v. McLean, 853 F.3d 553, 556

(1st Cir. 2017). Section 1591(e)(6) defines “venture” as “any group of two or more individuals

associated in fact, whether or not a legal entity.” Section 1591(e)(4) defines “participation in a

venture” as “knowingly assisting, supporting, or facilitating a violation of subsection (a)(1).”

       Here, Plaintiffs attempt to hold the Diocese liable because, allegedly, a minor portion of

the labor they performed during their time at TCR and TTS involved assisting with the

occasional set up and cleaning of a church owned by the Diocese. Plaintiffs’ allegations of a

venture involving the Diocese with the primary offenders (the Owners) is simply a conclusory

parroting of the statutory language; i.e., that the Diocese “knowingly benefitted financially

and/or received things of value from participating in a venture which had engaged in the

providing or obtaining of forced labor or services in violation of 18 U.S.C. § 1589(b).”



                                                   13
       Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 14 of 20




(Complaint, ¶ 168). The Complaint contains no well-pleaded factual allegations supporting the

conclusory assertions that the Diocese knowingly benefitted financially or otherwise or that it

was involved in a venture with the Owners.

       Notably, the FAC contains no well-pleaded allegations that the Diocese was associated

in any manner with the TCR, TTS, or the Owners. Rather, the FAC simply alleges that a church

owned by the Diocese was the site of “weekly cleaning and set up services” provided by

Plaintiffs. (FAC, ¶ 66). The FAC alleges that the Owners coordinated (with whom it is not

stated) for the use of Plaintiffs to provide such services at facilities. (Id.). There are, quite

simply, no allegations that the Diocese has any affiliation with the Defendants who allegedly

obtained the forced labor in violation of § 1589(b). As discussed, Plaintiffs must plausibly allege

that they provided labor or services that were procured by a method that is prohibited under the

TVPRA and that the Diocese knowingly benefitted from participating in this venture. Bistline,

at 871. Plaintiffs’ FAC fails short of this requirement.

       Plaintiffs’ attempt to cure the defects of their original Complaint by pleading conclusory

allegations regarding the Diocese’s alleged knowledge of the TCR or TTS Owners’ conduct.

For example, Plaintiffs allege “Diocese of Cheyanne [sic] had direct knowledge of the fact that

the putative class members were providing compulsory labor to the Diocese at the Our Lady of

the Valley Church without compensation and without the choice not to do so.” (FAC, ¶ 72).

Plaintiffs further allege that three priests and a deacon “were aware of the status of the putative

class members as minors in the custody of a for-profit corporation, that they were not being

compensated for their labor, and that the putative class members were subject to harsh

punishments.” (Id., ¶ 73). The FAC also alleges that “[o]n information and belief” these priests

were culpable because undefined “putative class members . . . made confession to the priests



                                                14
       Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 15 of 20




and disclosed the circumstances of their captivity and abuse.” (Id., ¶ 74).

       Plaintiffs do not allege that the Diocese had any knowledge that the TCR or TTS Owners

were allegedly trafficking and abusing minors or exploiting the minors for forced labor or in

any way condoned or knowingly assisted or supported such alleged conduct. Significantly, the

aforementioned allegations fail to set forth any factual matter regarding who reported this

alleged information to members of the Diocese, when such information was supposedly

reported, and what information was allegedly reported. A pleading “that offers labels and

conclusions or a formulaic recitation of the elements of a cause of action will not do” and a

complaint will not suffice “if it tenders naked assertions devoid of further factual enhancement.”

Iqbal, 556 U.S. at 678 (internal quotations omitted).

       Plaintiffs’ deficient pleading of a claim against the Diocese under § 1589(b) in this case

is in contrast to pleadings found to be sufficient in the Bistline and Ricchio cases. In Bistline,

former members of a church which illegally practiced polygamy sued the church leader, the

church’s law firm and one of the law firm’s partners alleging, inter alia, that the lawyers created

a legal framework which shielded the church leader from the legal ramifications of child rape

and forced labor. Bistline, 918 F.3d at 874-875. The plaintiffs in Bistline alleged in great detail

how the law firm and its partner financially benefitted from setting up an intricate scheme for

the church leader that enabled forced labor and allowed the threats which enforced the labor to

be effective. Id. at 874. The plaintiffs alleged the church leader retained the law firm for the

purpose of developing a scheme to cloak forced labor and the rape of young girls with the

trappings of legal acceptance and that a large part of the law firm’s work in this scheme was

undertaken to provide the firm and its partner peace of mind that their fees would be paid. Id.

at 875. The Court stated:



                                                15
       Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 16 of 20




       In this case, plaintiffs allege facts supporting their claims that defendants were well
       aware of the crimes being committed against plaintiffs, did nothing to expose these
       atrocities, tacitly approved of the conduct by constructing a scheme for the purpose
       of enabling it, and benefited for years from plaintiffs’ payments of a considerable
       amount of attorney fees. These combined allegations create a reasonable inference
       that defendants were participating in a venture with Mr. Jeffs which involved forced
       labor and services.

Bistline at 876. The Tenth Circuit concluded that the plaintiffs had sufficiently pleaded that the

defendants benefitted financially from participation in a venture illegal under § 1589 of the

TVPRA. Id. at 876.

       The Ricchio case involved a claim against defendants who owned and operated a motel.

The plaintiff alleged the defendants knowingly associated with a motel guest (pimp) who held

the plaintiff against her will and obtained forced sexual labor or services from the plaintiff as a

prostitute. Ricchio, 853 P.3d at 555. The plaintiff alleged the pimp had a prior relationship

with the defendants and one of the defendants expressed enthusiasm for getting their venture

going again and that the pimp’s abusive treatment of the plaintiff had become apparent to the

defendants. Id. The plaintiff further alleged that one of the defendants ignored the plaintiff’s

plea for help in escaping from the pimp and showed indifference to the plaintiff’s deteriorated

physical condition. Id. The plaintiff alleged the defendants would have seen the pimp grab her

and force her back in the motel room when she attempted to escape. Id. The First Circuit

determined these allegations plausibly stated a claim that the defendants understood the pimp

was forcing sex in the motel room and that, in receiving money for letting the room, they were

associating with the pimp in a venture in which they knowingly received something of value

under § 1589(b) and § 1595(a). Id. at 555-556.

       In the instant case, unlike Bistline and Ricchio, there are no factual allegations

supporting the conclusory assertion that Defendants knowingly benefitted financially and/or



                                                16
       Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 17 of 20




received things of value from participating in a venture which had engaged in the providing or

obtaining of forced labor or services in violation of 18 U.S.C. § 1589(b). Plaintiffs provide no

well-pleaded factual allegations that the Diocese was either affiliated with or participated in a

venture with the Owners. Further, the FAC does not contain any well-pleaded allegations

regarding the Diocese’s knowledge of the Owners’ alleged conduct. Rather, the FAC sets forth

conclusory allegations concerning the Diocese’s purported knowledge without setting forth any

factual matter regarding who reported any alleged abuse to members of the Diocese, when such

information was supposedly reported, and what specific information was allegedly reported.

See (FAC., ¶¶ 72-74).

       There are no well-pleaded allegations that the Diocese was aware of the conduct alleged

in the litany of allegations set forth against TTS, TCR, and the Owners. The FAC is devoid of

well-pleaded allegations that the Diocese was aware of the alleged recruitment scheme

implemented by the Owners or the specifics of the alleged treatment of the putative class during

their time at TTS or TCR. Accordingly, Plaintiffs pleadings against the Diocese fail to plausibly

state a claim against the Diocese. The Diocese is entitled, under the precepts of Twombly, 550

U.S. 544 and Ashcroft, 556 U.S. 662, to dismissal of Plaintiffs’ claim under § 1589(b) for failure

to state a claim upon which relief may be granted.

       C.      Plaintiffs’ Claim Against the Diocese Under 18 U.S.C. § 1590(a) Fails to
               State a Claim Upon Which Relief May Be Granted

       Count 3 of Plaintiffs’ Complaint purports to assert a claim against the Diocese pursuant

to § 1590(a) of the TVPRA. The analysis of Plaintiffs claim against the Diocese under § 1590(a)

is similar to that under § 1589(b).

       Section 1590(a) provides, in pertinent part:




                                               17
       Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 18 of 20




       (a) Whoever knowingly recruits, harbors, transports, provides, or obtains by any
           means, any person for labor or services in violation of this chapter shall be
           fined under this title or imprisoned not more than 20 years, or both.

       Plaintiffs’ allegations against the Diocese pursuant to §1590(a) are nothing more than

conclusory recitals of the statutory language found in § 1590(a) and § 1589(b). Plaintiffs allege

in Count 3:

               Defendants knowingly recruited, harbored, transported, provided, and/or
       obtained by any means Plaintiffs and member of the putative class for their labor
       or services in violation of 18 U.S.C. § 1590(a). (FAC, ¶ 173)

               Defendants knowingly benefited financially and/or by receiving things
       of value from participating in a venture which engaged in the trafficking of
       forced labor by any of the means described herein, knowing or in reckless
       disregard of the fact that the venture was engaged in the trafficking of forced
       labor or services by any of such means. [re-alleging the venture provision found
       in Section 1589(b)] (FAC, ¶ 174).

       As discussed in more detail above, Plaintiffs make no factual allegations supporting

these conclusory allegations as to the Diocese. A complaint does not suffice if it simply tenders

naked assertions devoid of further factual enhancement. Ashcroft, 556 U.S. at 678. (citations

omitted). “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. (citations omitted).

       The factual allegations in the Complaint regarding recruiting, harboring, transporting,

providing or obtaining labor are all made against the “Owners;” i.e., TCR and TTR and their

respective owners. See FAC, ¶¶ 3-10, 57-58. No such allegations are made against the Diocese.

As set forth in the preceding section of this brief, the Complaint contains no factual allegations

supporting the conclusory assertions that the Diocese knowingly benefitted financially or

otherwise or that it was involved in a venture with the Owners.

       Plaintiffs pleadings against the Diocese in Count 3 fail to plausibly state a claim against

the Diocese under 18 U.S.C. 1590(a). The Diocese is entitled to dismissal of Plaintiffs’ claim

                                               18
       Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 19 of 20




premised on Section 1590(a) for failure to state a claim upon which relief may be granted.

Ashcroft, 556 U.S. at 678; Fed. R. Civ. P. 12(b)(6).

       D.      Plaintiffs’ Claims Against the Diocese for Negligence and Negligent
               Infliction of Emotional Distress Fails to State a Claim Upon Which Relief
               May Be Granted

       Count 5 of Plaintiffs’ FAC asserts claims of negligence and negligent infliction of

emotional distress against Defendants TTS, Dally-up, SOLT and the Diocese. It appears that

the claim of negligent infliction of emotional distress is alleged only against Defendant TTS.

(FAC, ¶ 202). Further, it appears the claims in Count 5 are brought only by Plaintiff Nash and

a subclass of putative Plaintiffs who were housed at TTS and have been diagnosed with Post-

Traumatic Stress Disorder. (FAC, ¶¶ 150 and 201).

       As against the Diocese, Plaintiffs allege that the Diocese owed Nash and the Subclass a

duty of care and breached that duty of care “through acts complained of herein.” (FAC, ¶ 201).

The FAC does not identify what duty of care the Diocese allegedly owed Nash or the Subclass

nor any acts or omissions of the Diocese allegedly breaching the unidentified duty of care. The

allegations against the Diocese are nothing “more than an unadorned, the-defendant-

unlawfully-harmed-me accusation” which is insufficient under Rule 8. Ashcroft, 556 U.S. at

678, 129 S.Ct. 1937.

       Moreover, to the extent the allegations in Count 5 of negligent infliction of emotional

distress are made against the Diocese, Plaintiffs fail to correctly allege the necessary elements

of such a claim. Wyoming recognizes a claim for negligent infliction of emotional distress in

limited circumstances. Such a claim may only be brought by a close family member of a victim

who observes the infliction of serious bodily injury or death, or its immediate aftermath without

material change to the condition of the victim. Gates v. Richardson, 719 P.2d 193, 200-201



                                               19
       Case 0:20-cv-00215-SWS Document 127 Filed 03/26/21 Page 20 of 20




(Wyo. 1986); Hendricks v. Hurley, 184 P.3d 680, 686 (Wyo. 2008). Plaintiffs make no such

allegations against the Diocese, or anyone.

       Count 5 of Plaintiffs’ FAC fails to state a claim that is plausible on its face against the

Diocese. The Diocese is entitled to dismissal of Plaintiffs’ claims of negligence and negligent

infliction of emotional distress. Ashcroft, 556 U.S. at 678; Fed. R. Civ. P. 12(b)(6).

                                        CONCLUSION

       Plaintiffs, in Counts 2, 3 and 5 of their FAC, assert three causes of action against

Defendant Diocese. As shown herein, Plaintiffs’ claims against the Diocese allege only

conclusions or naked recitations of the elements of such claims. Plaintiffs fail to allege facts

supporting plausible claims against the Diocese as required by Twombly, 550 U.S. 544 and

Ashcroft, 556 U.S. 662. Hence, the Diocese should not be exposed to the inevitably expensive

and protracted discovery phase of this litigation. The Diocese is entitled to dismissal of all

claims against it for failure to state a claim upon which relief may be granted.

       DATED this 26th day of March, 2021.



                                               /s/ Paul J. Hickey
                                              Paul J. Hickey, WSB No. 5-1431
                                              Loyd E. Smith, WSB No. 5-2509
                                              Hickey & Evans, LLP
                                              1800 Carey Avenue, Suite 700
                                              P.O. Box 467
                                              Cheyenne, WY 82003-0467
                                              Phone: (307) 634-1525
                                              Fax: (307) 638-7335
                                              Email: phickey@hickeyevans.com
                                              Email: lsmith@hickeyevans.com
                                              Attorneys for Defendant Diocese of Cheyenne




                                               20
